Citation Nr: 0431533	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-17 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected shell fragment residuals, right leg muscle 
group XI, with retained foreign bodies, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected peroneal neuropathy of the right 
lower extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel  


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

Procedural history

The veteran served on active duty from September 1967 until 
September 1969.  
He served in Vietnam and was wounded in action in August 
1968.

In March 1970 the RO received the veteran's claim of 
entitlement for service connection for residuals of a 
bilateral shrapnel injury to his lower extremities.  In a 
July 1970 rating decision, service connection was granted for 
a wound, muscle group XI, right leg with retained foreign 
body and a wound, muscle group XII, left leg with retained 
foreign body; 10 percent disability ratings were assigned.  

In October 2001, the RO received the veteran's claim of 
entitlement to an increased rating of his bilateral service-
connected shrapnel injury residuals, as well as an initial 
claim of entitlement to service connection for PTSD.  In the 
August 2002 rating decision, the RO granted service 
connection for PTSD; a 30 percent disability rating was 
assigned.  Increased ratings for the bilateral shrapnel 
residual injuries were denied.  In April 2003, the RO 
received the veteran's notice of disagreement (NOD) 
concerning his PTSD and right leg claims only.  The veteran 
did not file an NOD with respect to the rating for his left 
leg injury and that matter is therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  The veteran subsequently perfected an appeal as to the 
PTSD and right leg issues by the timely submission of the 
veteran's substantive appeal (VA Form 9) in May 2003  

In a July 2003 supplemental statement of the case (SSOC) the 
RO determined that medical evidence indicated that the 
veteran suffered from superficial right peroneal neuropathy 
secondary to the service-connected shrapnel injury residuals 
and that separate disability ratings were required for the 
veteran's neurological symptomatology and his retained 
shrapnel injury.  A noncompensable disability rating was 
assigned for the superficial peroneal neuropathy.  In 
September 2003 the veteran disagreed with that rating 
decision and requested that a compensable disability rating 
be assigned.  The RO has not issued a Statement of the Case 
as to that issue.

The issue of increased rating for superficial peroneal 
neuropathy is addressed in the REMAND section of this 
decision.  The issue is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action by him is required.

In January 2004, the veteran presented sworn testimony at a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.  




FINDINGS OF FACT

1.  The veteran's PTSD is manifested by self reported 
depression, problems sleeping and some difficulty with 
irritability dealing with others which is productive of 
slightly reduced reliability and productivity and low to 
moderate interference in his ability to interact effectively 
and work efficiently.  

2.  The veteran's shell fragment residuals, right leg muscle 
group XI, with retained foreign bodies is manifested by 
entrance scarring with minimal loss of feeling at the 
location of the scar as well as radiological evidence of some 
retained shrapnel fragments, without evidence of loss of 
muscle strength or function.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for PTSD in excess 
of the currently assigned 30 percent have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).

2.  The criteria for a disability rating for shell fragment 
residuals, right leg muscle group XI, with retained foreign 
bodies in excess of the currently assigned 10 percent have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.73, Diagnostic Code 5311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for his service-
connected PTSD and shell fragment residuals muscle group XI, 
right leg, with retained foreign bodies.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issue.  

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2002 rating decision and the April 
2003 SOC of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

More significantly, a letter was sent to the veteran in 
December 2001 which was specifically intended to address the 
requirements of the VCAA.  The letter explained in detail the 
evidence needed to substantiate a claim for increased rating 
of the veteran's right leg disabilities and to establish 
service connection for PTSD.  The letter notified the veteran 
that in order to receive an increased disability rating he 
must provide evidence that his disabilities had increased in 
severity and advised the veteran to send evidence of medical 
treatment in order to substantiate his claim.  Moreover, the 
August 2002 rating decision enumerated the evidence already 
received.  Thus, the letter and the August 2002 rating 
decision in conjunction with the April 2003 SOC, not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
December 2001 VCAA letter, the veteran was informed that VA 
"would make reasonable efforts... to get the evidence 
necessary to support your claim"  VA advised that it would 
request "such things as medical records, employment records 
or records from other Federal agencies" which the veteran 
describe as being relevant to the claim.  The letter further 
advised the veteran in detail about the importance of 
providing evidence in order to show a PTSD stressor.  The 
veteran was also advised that his service personnel records 
would be obtained as part of that process.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The December 2001 letter asked the veteran to describe any 
additional information he wanted VA to obtain.  Further the 
letter advised the veteran that "It is your responsibility 
to ensure that we receive the information necessary to get... 
[any records]."  The veteran was also informed that he was 
responsible to sign a release to give VA the authority to 
request documents from private healthcare providers.  The 
veteran was further advised that it was ultimately the 
veteran's responsibility to provide evidence to support his 
claim.  Finally, the veteran was provided two detailed PTSD 
stressor verification questionnaires and advised to complete 
and return the questionnaires to facilitate VA's efforts to 
verify his claimed stressor.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The December 2001 letter included notice 
that the veteran should send VA "information describing 
additional evidence of the evidence itself" that existed 
which would support his claim.  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that she 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the December 2001 letter expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  That one year period has since elapsed.  

The Board additionally notes that the fact that the veteran's 
claim was adjudicated by the RO in August 2002, prior to the 
expiration of the one-year period following the December 2001 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.  In this case, the letter sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  In addition, the issues on appeal 
were readjudicated by the April 2003 and July 2003, after the 
expiration of the one year period.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO obtained the veteran's service medical 
records and VA treatment records.  Further, the RO provided 
the veteran with VA examinations in April 2002 and July 2003.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and elected to 
present testimony at a videoconference hearing in January 
2004.  A transcript of this testimony has been associated 
with the claims folder.  See 38 C.F.R. § 3.103 (2004).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.

Pertinent law and regulations

The following law and VA regulations generally apply to both 
issues.  Additional law and regulations will be discussed 
where appropriate in connection with the Board's analysis of 
the specific issues on appeal.  

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2004). 

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Extraschedular rating

In the supplemental statement of the case (SSOC) dated in 
July 2003, the RO concluded that referral for an 
extraschedular evaluation was not warranted for both 
disabilities on appeal.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2004).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

1.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 30 percent disabling.  

The veteran seeks an increased rating for service-connected 
PTSD. Essentially, he contends that his symptoms are more 
severe than the current 30 percent disability rating.    

Pertinent law and regulations

Fenderson considerations

This issue involves the initial assignment of a disability 
rating for PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork). GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV for rating purposes].

Analysis

Assignment of diagnostic code

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2004).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
veteran has not requested that another diagnostic code should 
be used.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Schedular rating

With reference to the criteria for the next higher 50 percent 
level (occupational and social impairment with reduced 
reliability and productivity) the veteran has reported that 
he experiences occupational and social impairment in the form 
of a tendency towards isolation.  However, with respect to 
specific schedular criteria, 
VA examinations from April 2002 and July 2003, as well as VA 
mental health outpatient treatment records, are absent any 
reference to flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.  

Specifically, with respect to difficulty in establishing 
effective social relationships, the record clearly indicates 
that the veteran has maintained a common-law marriage 
relationship for over twenty-five year and that he continues 
to maintain this relationship.  Further, in April 2002 the 
veteran reported participating in social activities, 
including fishing with friends and spending time with his 
family including his children and grandchildren.  At the time 
of his January 2004 hearing the veteran testified that he 
continued to participate in these activities.  

In terms of impacts to the veteran's speech or judgment, the 
July 2003 VA examiner noted that the veteran's speech was 
clear and his thought process "had no derailment".  An 
absence of delusional or paranoid belief systems was noted.  
These findings are consistent with the mental status 
exhibited by the veteran at March 2003 VA outpatient mental 
health treatment and the April 2002 VA examination.  

The record likewise does not support a consistent finding of 
flattened affect or mood disturbance.  The March 2003 
treatment record indicates that the veteran's mood was good 
and affect was mostly smiling.  The April 2002 examination 
report contains the veteran's self-report of a depressed 
mood, but the examiner noted that the veteran's thought 
process, communication, speech and memory were all within 
normal limits and the veteran specifically denied any 
instances of panic attacks.  

In short, the competent medical evidence of record does not 
support a rating at the 50 percent disability level.  

With respect to the criteria for the 70 percent level, as 
explained in greater detail above, the veteran does not 
exhibit the criteria for this level based upon panic, 
disruption of thought process, disruption of communication or 
failure to maintain positive social and familial 
relationships.  Additionally, the medical evidence does not 
indicate that the veteran has met the criteria with respect 
to suicidal ideation; obsessional rituals which interfere 
with routine activities; neglect of personal appearance and 
hygiene or difficulty in adapting to stressful circumstances

While the veteran has indicated that he suffers from some 
hypervigilance in the form of double-checking door locks in 
his home, the April 2002 VA examination specifically found 
that this behavior did not rise to the level of an 
obsessional ritual which interferes with routine activities.  
Similarly the April 2002 examination determined that there 
was an absence of suicidal ideation.  The July 2003 examiner 
noted that the veteran he had a relatively positive self-
image and outlook regarding his future.  As such, the 
competent medical evidence does not indicate that the 
assignment of a 70 percent disability rating would be 
appropriate.  

Similarly, the record indicates that the veteran has not 
suffered total occupational and social impairment as would be 
required for the 100 percent disability rating, and the 
veteran himself does not appear to so contend.  As indicated 
above the record does not support a finding of gross 
impairment to thought processes and communication.  Further, 
as of the January 2004 hearing, the veteran had procured new 
full-time employment after having lost a job due to layoff.  

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's PTSD most 
closely approximates that associated with the currently 
assigned 30 percent evaluation.  In that regard the Board 
notes that the July 2003 VA examiner specifically determined, 
based upon objective psychological testing to include the 
MMPI and the Mississippi Scale, that the veteran's impacts 
from PTSD were in the "very low range for combat veterans".  
The examiner went on to include that based upon psychological 
testing the veteran's objectively confirmed PTSD symptoms 
would most likely cause "slightly reduced reliability and 
productivity and low to moderate interference in his ability 
to interact effectively and work efficiently."  

These findings are consistent with the April 2002 VA 
examination in that the examiner found that the veteran 
suffered from persistent sleep disturbances, as contemplated 
by the currently assigned 30 percent disability rating 
(chronic sleep impairment), but did not note any significant 
disturbance in the veteran's productivity or mental 
functioning.  

The Board additionally observes that the GAF scores assigned 
in April 2002 and in July 2003 are reflective of mild to 
moderate impairment, which is consistent with a 30 percent 
disability rating.

The evidence of record thus demonstrates that the veteran's 
PTSD is manifested by self reported depression, problems 
sleeping and some difficulty with irritability dealing with 
others.  This appears to be productive of slightly reduced 
reliability and productivity and low to moderate interference 
in his ability to interact effectively and work efficiently.  
While in no way minimizing the effects of the veteran's PTSD, 
for reasons stated above the Board believes that such 
symptomatology fits squarely within the criteria for a 30 
percent rating. 

Fenderson considerations 

As discussed above, Fenderson allows for the assignment of 
staged ratings in cases, such as this one, in which an 
initial assignment of a disability rating has been appealed.

In this case, the medical evidence of record does not 
indicate that the veteran's service-connected PTSD has 
changed appreciably sine the effective date of service 
connection, October 17, 2001.   During the April 2002 VA 
examination, the veteran reported that he had worked 
consistently as a laborer since his return from the service 
in September 1969 until a layoff in October 2001, including 
continuous employment with the same employer from 1980 up 
until the October 2001 layoff.  The veteran further reported 
that he lived with his common-law wife for the past 23 years 
and enjoyed participation in family activities and hobbies 
such as fishing.  The VA examination also included reports of 
nightmares twice weekly, some irritability, twice weekly 
intrusive thoughts and hypervigilence in the form of double-
checking the door locks around his house at night.  

During the July 2003 VA examination the veteran again 
reported twice weekly nightmares and intrusive thoughts and 
he described his symptoms as similar to previous evaluations.  
The examiner determined based on psychometric testing that 
the veteran was "experiencing a low number and frequency of 
symptoms."  During testimony at his January 2004 
videoconference hearing the veteran did not identify any new 
symptoms or any increase in symptom frequency, in fact he 
reported having returned to fulltime employment in September 
2003 and nightmares with a frequency of once a week or once 
every other week.  

Based on the record, indicating a relatively stable level of 
impairment throughout the course of the appeal, the Board 
finds that a 30 percent disability rating is properly 
assigned for the entire appeal period.

Extraschedular rating

With respect to PTSD, the veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected PTSD 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  With respect 
to employment, the Board notes that the veteran held the same 
employment from 1980 until October 2001, when he was laid off 
due to local economic conditions.  The veteran himself does 
not attribute the October 2001 layoff to PTSD.  Further, the 
veteran has testified that as of September 2003 he has 
returned to full-time employment.  With respect to 
hospitalization, the record clearly establishes that the 
veteran has been hospitalized only once, in October 2001.  
Moreover, this hospitalization was for alcohol 
detoxification.  

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected PTSD does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
Accordingly, an extraschedular evaluation is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected PTSD, currently evaluated as 30 percent 
disabling.  The benefit sought on appeal is accordingly 
denied.





	(CONTINUED ON NEXT PAGE)





2.  Entitlement to increased disability rating for service-
connected shell fragment residuals, right leg muscle group 
XI, with retained foreign bodies, currently evaluated as 10 
percent disabling.

Pertinent law and regulations

General considerations for evaluating muscle disabilities

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2004).

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above. The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.  
Id.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection. Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles. The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  Id.

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring. 
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements. The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  Id.

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function. 
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id. 

Specific schedular criteria

Diagnostic Code 5311 deals with Muscle Group XI function and 
provides the following levels of disability for : 

Propulsion, plantar flexion of foot (1); stabilization of 
arch (2, 3); flexion of toes (4, 5); flexion of knee (6).  
Posterior and lateral crural muscles, and muscles of the 
calf: (1) Triceps surae (gastrocnemius and soleus); (2) 
tibialis posterior; (3) peroneus longus; (4) peroneus brevis; 
(5) flexor hallucis longus; (6) flexor digitorum longus; (7) 
popliteus; (8) plantaris. 

30% Severe;

20% Moderately Severe;

10% Moderate;

0% Slight.

See 38 C.F.R. § 4.73, Diagnostic Code 5311 (2004).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule for Rating Disabilities. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just". 
See 38 C.F.R. § 4.6 (2004).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the veteran undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Analysis

Assignment of diagnostic code

The veteran's right leg muscle injury is currently rated 
under 38 C.F.R. § 4.73, Diagnostic Code 5311 [Injuries to 
Muscle Group XI] (2004).  It does not appear that the medical 
evidence at the time of the veteran's injury specifically 
identified the muscle group involved.  Those records 
generally refer to a bilateral shrapnel wound to the 
veteran's lower extremities.  However, the particular 
location of the wound has been described as a puncture wound 
located in the muscles of the right proximate lateral calf.  
These muscles are included in muscle group XI.  The fact that 
the veteran has retained shrapnel fragments in this area is 
undisputed.  Diagnostic Code 5311 is deemed by the Board to 
be the most appropriate primarily because it pertains to 
muscle injuries of the area identified in the veteran's case 
and is rated with reference to retained shrapnel fragments, 
which are the primary symptom of the veteran's residuals of 
the in-service muscle injury.  See 38 C.F.R. § 4.56 (2004)

The Board notes that the veteran's representative has 
asserted that the veteran's lower extremity disability would 
be more appropriately rated under Diagnostic Code 5257 
[recurrent subluxation or lateral instability of the knee].  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  The 
veteran's representative has made this argument based upon 
the veteran's experiences of his right leg giving way.  
However, the medical evidence of record, specifically the 
July 2003 VA peripheral nerves examination, has addressed the 
underlying cause of the veteran's right leg instability.  
Specifically, the physician found that the infrequent 
episodes of the right leg giving way are a result of a 
withdrawal reflex triggered by the veteran's slight 
neurological impairment, not by an actual impairment of the 
functionality of the veteran's knee or lower extremity 
musculature.  To the extent that the veteran has experienced 
these symptoms, they have been separately rated as 
superficial peroneal neuropathy, which as will be discussed 
in greater detail below, is not currently before the Board.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 5311.

Mittleider concerns

As was alluded to in the preceding paragraph, and elsewhere 
in this decision, in addition to the service-connected muscle 
injury there is now a service-connected neurological 
disability.  However, the Board is also precluded from 
differentiating between symptomatology attributed to two 
difference disabilities in the absence of medical evidence 
which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  
In this case, as explained above there is of record an 
excellent July 2003 neurological examination report which 
clearly differentiated the pathology caused by the two 
service-connected disabilities.  The Board's discussion will 
therefore focus on the shell fragment wound residuals, 
exclusive of the identified neurological pathology, which has 
been separately service connected.

Schedular rating

The residuals of the shrapnel injury to right leg muscle 
group XI are currently evaluated as 10 percent disabling, 
that is to say reflective of a moderate muscle disability.  
The medical evidence of record, including the July 2003 VA 
examination, confirms that the residuals of the veteran's 
right leg shrapnel injury is largely asymptomatic and appears 
limited to entrance scarring with minimal loss of feeling at 
the location of the scar as well as some retained shrapnel 
fragments.  

Assignment of a 20 or 30 percent disability rating under the 
rating criteria requires the finding of a moderately severe 
or severe muscle injury. As has been discussed by the Board 
in the law and regulations section above, the criteria for a 
moderately severe disability includes debridement, prolonged 
infection, sloughing of soft parts and intramuscular 
scarring.  Objective findings indicating a moderately severe 
disability would include loss of deep fascia and muscle 
substance and objective testing indicating a loss of 
strength.  See 38 C.F.R. § 4.56 (d)(3) (2003).  
The criteria for a severe muscle disability includes a 
through and through or deep penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  The 
objective findings would include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in the 
missile track; palpation shows loss of deep fascia or muscle 
substance, or objective testing indicating severe impairment 
of function. See 38 C.F.R. § 4.56 (d)(4) (2004).  

In this case, medical evidence is absent a showing of loss of 
muscle substance, strength or function consistent with the 
assignment of an increased rating.  
There is no reference to intramuscular scarring or binding or 
sloughing of soft parts.  The VA examination conducted in 
July 2003 showed no loss of muscle tissue or strength in the 
veteran's right leg.  The July 2003 examiner and VA 
outpatient treatment records from January 2002 indicate that 
the veteran's gait is normal.  The right lower extremity 
musculature has been found to be functional and intact.  
Accordingly, a finding of loss of muscle substance and loss 
of muscle strength in excess of the currently assigned 
moderate level is not supported by medical evidence.  

In short, there is of record no evidence of moderately severe 
or severe loss of muscle substance and no record of a finding 
of atrophy in the veteran's calf muscle.  Indeed, the veteran 
himself does not appear to contend that this is the case as 
the record is absent a complaint by the veteran of loss of 
muscle substance or strength.  The veteran does have retained 
shrapnel in the muscle; however, it does not appear that this 
caused any identifiable problems.  

For the reasons stated, the Board concludes that the evidence 
does not support a rating higher than 10 percent evaluation 
under the rating schedule.  


DeLuca considerations

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

In this veteran's case, there is no evidence of pain, 
limitation in the range of motion or any other functional 
loss due to his service-connected residuals of his injury to 
right leg muscle group XI . As a result, application of the 
precepts of DeLuca, supra, are not warranted.  

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2003).  
However, the anti-pyramiding provision contained in 38 C.F.R. 
§ 4.14 states that evaluation of the same disability under 
various diagnoses is to be avoided.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

As discussed elsewhere in this decision, the RO has 
separately rated neurological symptomatology in the veteran's 
lower right extremity.  The Board has given consideration as 
to whether the entrance scars should be separately rated, but 
has concluded that this is not warranted.  The scars appear 
to be productive of no disability whatsoever, and any 
problems caused by disturbance of the skin is encompassed in 
the 10 percent rating currently assigned for the shell 
fragment wound under Diagnostic Code 5311.

Extraschedular rating

With respect to the veteran's retained shrapnel residuals, 
the veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As noted above, exceptional 
cases include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  In this case, the record is absent any indication 
of hospitalization for this condition since the veteran's 
initial shrapnel injury.  Further, the July 2003 VA medical 
examiner specifically found that the level of disability did 
not interfere with the veteran's employment.  Accordingly, 
the criteria for the application of an extraschedular rating 
have not been met.  

Conclusion

In short, for the reasons and bases expressed above the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  The benefit sought on appeal is 
accordingly denied.  




ORDER

Entitlement to an increased rating for PTSD is denied.  

Entitlement to increased disability rating for shell fragment 
residuals, right leg muscle group XI, with retained foreign 
bodies is denied.


REMAND

3.  Entitlement to increased (compensable) disability rating 
for service-connected peroneal neuropathy of the right lower 
extremity.

As was described in the Introduction above, in July 2003 
service connection was granted for superficial peroneal 
neuropathy of the right lower extremity and a noncompensable 
disability rating was assigned.  The veteran, through his 
representative, specifically disagreed with that rating 
decision by September 2003 statement, requesting an increased 
rating for superficial peroneal neuropathy.  The record does 
not reflect that a SOC has been issued by the RO with respect 
to this issue or that the veteran has indicated a desire to 
terminate his appeal on that issue.  

The Board wishes to point out that although the RO may have 
believed that the right peroneal neuropathy issue was in 
appellate status because it arose out of the issue of an 
increased rating for the right leg shrapnel wound, such is 
not in fact the case.  Cf. Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability].    

The Board additionally observes that this claim is for a 
disability that is separate and distinct from the right leg 
muscle group XI injury discussed in the Board's decision 
above and is not intertwined with that issue.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other in the prescribed degree should not be subject 
to piecemeal decision-making or appellate litigation]. Claims 
are intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto. 
See Parker v. Brown, 7 Vet. App. 116 (1994).  Such is not the 
case here, in that the Board may resolve the appeal as to the 
muscle injury without addressing the neurological disability.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that, in these circumstances, where a notice of disagreement 
is filed but an SOC has not been issued, the Board must 
remand the claim to the Veterans Benefits Administration 
(VBA) so that an SOC may be issued.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  VBA should contact the veteran and 
inform him that he may submit any 
evidence he may have pertaining to the 
claim of entitlement to an increased 
disability rating for superficial 
peroneal neuropathy.  Any such evidence 
provided by the veteran should be 
associated with his VA claims folder.

2.  After undertaking and evidentiary or 
procedural development which it deems to 
be necessary, VBA should then 
readjudicate the issue of the disability 
rating assigned for the service-connected 
superficial peroneal neuropathy, right 
lower extremity.  If the claim is denied, 
VBA should issue a SOC and in connection 
therewith provide the veteran with 
appropriate notice of appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



